UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BERNARD PARRISH,
Plaintiff-Appellant,

v.
                                                                      No. 96-1532
UNITED STEELWORKERS OF AMERICA,
AFL-CIO LOCAL 6660,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Frederic N. Smalkin, District Judge.
(CA-95-1824-S)

Submitted: May 30, 1997

Decided: June 27, 1997

Before HALL, MURNAGHAN, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Sherrie T. Howell-Young, Norris C. Ramsey, Baltimore, Maryland,
for Appellant. W. Gary Kohlman, Virginia A. Seitz, BREDHOFF &
KAISER, Washington, D.C., for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Bernard Parrish appeals from the district court's order granting
summary judgment in favor of the United Steelworkers of America
(USWA). Parrish filed this employment discrimination case when he
was demoted and replaced with William Nugent, a younger individ-
ual. As a result of this demotion, Parrish claimed that the USWA
engaged in impermissible discrimination based on his race, 42 U.S.C.
§ 2000e-2 (1994), and age, 29 U.S.C. #8E8E # 621-634 (1994). The district
court granted summary judgment in favor of USWA, but in doing so,
relied on this court's opinion in O'Connor v. Consolidated Coin
Caterers Corp., 56 F.3d 542 (4th Cir.), rev'd, 116 S. Ct. 1307 (1996),
to conclude that Parrish had not stated a prima facie case of age dis-
crimination. With regard to the claim of racial discrimination, the dis-
trict court concluded that, even assuming a prima facie case, Parrish
failed to show that the USWA's proffered nondiscriminatory reason
for his demotion was pretext for discrimination on the basis of his
race.

This court reviews grants of motions for summary judgment in dis-
crimination cases de novo. Henson v. Liggett Group, 61 F.3d 270, 274
(4th Cir. 1995). Both parties agree, as they must, that the Supreme
Court expressly stated that a plaintiff need not show that the employer
replaced him with someone outside of the protected class to state a
prima facie case. See O'Connor, 116 S. Ct. at 1310. Rather, a plaintiff
need only show that the employer replaced him with someone "sub-
stantially" younger. Id. Consequently, although it was not error for the
district court to conclude that Parrish had not made a prima facie
showing at the time, we review the appeal in light of the Supreme
Court's recent decision.

The district court assumed the existence of a prima facie case of
racial discrimination. See McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). With the change in the elements of the prima facie
case for age discrimination brought about by O'Connor, we find it
appropriate to also assume for the purposes of this appeal that Parrish
established a prima facie case of age discrimination, as it is undis-
puted that Nugent is "substantially" younger than Parrish. Conse-

                    2
quently, with the prima facie case of age and race discrimination
established, the burden shifts to the employer to rebut the inference
of discrimination with evidence of a legitimate nondiscriminatory rea-
son for the demotion. Carter v. Ball, 33 F.3d 450, 459 (4th Cir. 1994).
USWA has met this burden.

In this case, USWA proffered legitimate reasons for Parrish's
demotion. Primarily, the Union explained that Parrish's activities had
eroded the trust of his immediate supervisor, District Director Dave
Wilson, and caused Wilson to suspect the conviction of Parrish's loy-
alties. Those qualities of trust and allegiance were cornerstone qualifi-
cations for the position and USWA has advanced ample proof of
Parrish's activities that would understandably shake Wilson's confi-
dence in Parrish.

Once the defendant provides the nondiscriminatory reason for the
adverse action, as USWA has, the plaintiff must show by a prepon-
derance of the evidence that the employer's asserted justification for
taking adverse employment action was merely pretextual, and "that
discrimination was the real reason" behind the adverse employment
action. St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993); see
also Texas Dep't of Community Affairs v. Burdine, 450 U.S. 248, 256
(1981). The employer is entitled to summary judgment if the plaintiff
fails to raise a factual dispute regarding the proffered reasons for the
alleged discriminatory act. Mitchell v. Data Gen. Corp., 12 F.3d
1310, 1316 (4th Cir. 1993).

As a threshold matter, "employers who knowingly hire workers
within a protected group seldom will be credible targets for charges
of pretextual" employment action. Jiminez v. Mary Washington
College, 57 F.3d 369, 378 (4th Cir.), cert. denied, 116 S. Ct. 380
(1995). It is undisputed that Wilson, who brought about Parrish's
demotion, was instrumental in the two promotions that Parrish previ-
ously received. At the time of both promotions, there is also no dis-
pute that Wilson knew Parrish was over 40 years of age and black.
Against that backdrop, Parrish is unable to present sufficient evidence
either that the reasons were pretextual or that the action was discrimi-
natory.

Although Parrish identifies several tangential disputes in his
attempt to show that there remained a genuine issue of material fact,

                     3
the most on point is his suggestion that a controversy remained
regarding his loyalty to Wilson and his qualification for the Assistant
to the Director position. Because loyalty and allegiance were
advanced by USWA as the paramount qualifications for the position,
the two issues are inextricably linked. However, Parrish never claims
that he was unfailingly loyal to Wilson; instead he advances his own
belief, unsupported by any other evidence, that the qualification for
the job was loyalty to USWA generally instead of to Wilson in partic-
ular. Although this may have been his interpretation of the qualifica-
tions for the job, it is clear from the record that he was the only one
who construed the position in this manner. USWA president George
Becker expressly listed an individual's trustworthiness and allegiance
to the District Director as virtually the only qualifications for the job.

To justify his failure to support Wilson's candidacy for the District
Directorship, which he does not dispute, Parrish points to a statement
at a staff meeting from Wilson some nine years prior that everyone
could support whomever they chose. Notwithstanding his statement,
Wilson could legitimately expect a much higher standard of loyalty
from a candidate for a position as his trusted assistant than from ordi-
nary members of his staff. Parrish does not sufficiently show that his
failure to support Wilson in the election was not actually considered
in determining his loyalty.

Parrish similarly attempts to minimize the fact that, by his own
admission, he took a position contrary to Wilson's with regard to pro-
ceedings against a local union. Regardless of Parrish's beliefs that a
local officer was entitled to representation by whatever member of
USWA the officer chose, Parrish cannot dispute the fact that his sup-
port of the officer placed him at direct loggerheads with Wilson and
could not do anything but erode Wilson's trust in him. As a result,
Parrish has cast virtually no doubt on USWA's proffered nondiscrimi-
natory reasons for his demotion, much less overcome the fact that
Wilson was the one to promote him twice in the past. Cf. Jiminez, 57
F.3d at 378 (concluding that when employee is hired and fired by the
same person, that is strong evidence that employer's reason for firing
employee was not pretextual).

In light of the fact that Parrish has presented no evidence of age or
race discrimination, and that he has failed to show that USWA's prof-

                     4
fered nondiscriminatory reason was pretextual and a cover for a true
discriminatory motive, Hicks at 575, we conclude that the district
court did not err in granting summary judgment, notwithstanding the
misplaced reliance on this Court's opinion in O'Connor. Accordingly,
we affirm the district court's order. We have previously dispensed
with oral argument on the motion of the parties because the facts and
legal contentions are adequately presented in the materials before the
Court and argument would not aid the decisional process.

AFFIRMED

                    5